DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 11/18/19 and 02/17/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 7-13, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ekola et al (20180134258 A1) in view of NGUYEN et al (2019/0388573 A1) and Meissner (2013/0233359 A1).
Regarding claim 1, Ekola et al discloses a sensor apparatus comprising:
a cylindrical sensor window (38) defining an axis (Fig. 2, paras. [0016-0018]); 
a plurality of nozzles (54) relative to the sensor window (para. [0054]);
wherein the first nozzles (54) each have a direction of discharge in a radially inward and axial direction forming a first angle with the axis, and
the second nozzles each (54) have a direction of discharge in a radially inward and axial direction forming a second angle with the axis (Fig. 2; para. [0019]; also see Ekola et al’s claim 1). 
Ekola et al does not seem to particularly disclose 
a plurality of at least three tubular segments fixed relative to the sensor window, each tubular segment elongated circumferentially relative to the axis;
wherein the tubular segments collectively form a ring substantially centered around the axis;
each tubular segment includes at least one first nozzle and at least one second nozzle;
the first nozzles and second nozzles are arranged in an alternating pattern around the ring;
wherein the second angle is different than the first angle.
However, NGUYEN et al teaches a sensor apparatus comprising:
a plurality of at least three tubular segments (106, 108, 106, 108) fixed relative to the sensor window, each tubular segment elongated circumferentially relative to an axis; (para. [0007], [0030]);
wherein the tubular segments (106, 108, 106) collectively form a ring like manner (see Fig. 3) substantially centered around the axis (Figs. 3-4; para. [0030]); and
each tubular segment includes (106, 108, 106) at least one first nozzle (110) and at least one second nozzle (110) (Fig. 4) (paras. [0007], [0028], [0030-0034]),
wherein the nozzles (110) may be provided in various orientations (which would/could create an alternating pattern) relative to the tube (100) including the tubular segments, wherein the nozzles may be oriented such that its polar angle to the reference line is between about thirty and forty-five degrees and its azimuthal angle about that reference line is between about thirty and forty-five degrees, and optimal angles of nozzle (110) may vary, wherein it should be understood that the polar angles of nozzle may range from approximately zero to approximately ninety degrees and that the azimuthal angle may also range from approximately zero to approximately ninety degrees, so that in those instances where the polar angle is between about zero degrees and fifteen degrees from the reference line, fluid introduced through nozzles (110) may impinge directly upon an insertion tube, which may also assist in removal of bioburdens therefrom, so that fluid may be delivered into the tube (100) through the nozzle, which may be oriented in various orientations, and energy of the flow within the tube may be increased by introduction of fluid through the nozzles, which may additionally move the endoscope within the tube (para. [0033]). 
Furthermore, Meissner teaches a sensor apparatus comprising: 
a plurality of nozzles (7) (Fig. 2; para [0038]); and
a guide unit can be designed in the region between gripping tool and manipulator arm around the lifting arm as a concentric cage or as a cylindrical unit, such as a tubular segment with a round cross section, in order to prevent cleaning fluid from reaching the outside through the guide unit (para. [0014]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine NGUYEN et al and Meissner's teachings as above so that the plurality of at least three tubular segments are fixed relative to the sensor window, each tubular segment elongated circumferentially relative to the axis, wherein the tubular segments collectively form the ring substantially centered around the axis, wherein each tubular segment includes at least one first nozzle and at least one second nozzle, and the first nozzles and second nozzles are arranged in an alternating pattern (based on using various orientations) around the ring,
wherein the second angle is different than the first angle (based on using various orientations and optimal angles), in order to prevent cleaning fluid from reaching the outside through the guide unit, wherein in those instances where the polar angle is between about zero degrees and fifteen degrees from the reference line, fluid introduced through nozzles may impinge directly upon the insertion tube, which may also assist in removal of bioburdens therefrom, so that fluid may be delivered into the tube through the nozzle, which may be oriented in various orientations, and energy of the flow within the tube may be increased by introduction of fluid through the nozzles.
Regarding claim 2, Nguyen et al teaches, wherein each tubular segment (106, 108) is fluidly connected from the other tubular segments (Fig. 3).
Furthermore, Meissner teaches a sensor apparatus comprising: 
a plurality of nozzles (7) (Fig. 2; para [0038]); and
a guide unit that can be designed in the region between gripping tool and manipulator arm around the lifting arm as a concentric cage or as a cylindrical unit, such as a tubular segment with a round cross section, in order to prevent cleaning fluid from reaching the outside through the guide unit (para. [0014]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine NGUYEN et al and Meissner's teachings as above so that each tubular segment is fluidly isolated (at least based on using Meissner’s cylindrical unit comprising NGUYEN et al’s tubular segments with the round cross section as an alternative design preference/choice) from the other tubular segments, for substantially the same reasons/rational as discussed above.
Regarding claim 3, Ekola et al discloses a reservoir fluidly coupled to each nozzles, and a plurality of valves (59, 59), wherein each valve is actuatable to permit or block flow (one way check flow) from the reservoir to a respective one of the nozzles (abs.; para. [0024]).
Furthermore, NGUYEN et al teaches:
the plurality of at least three tubular segments (106, 108, 106, 108) fixed relative to the sensor window, each tubular segment elongated circumferentially relative to an axis; (para. [0007], [0030]); and
wherein the tubular segments (106, 108, 106) collectively form a ring like manner (see Fig. 3) substantially centered around the axis as discussed above.
Moreover, Meissner teaches: 
the plurality of nozzles (7) (Fig. 2; para [0038]); and
a guide unit that can be designed in the region between gripping tool and manipulator arm around the lifting arm as a concentric cage or as the cylindrical unit, such as the tubular segment with the round cross section, in order to prevent cleaning fluid from reaching the outside through the guide unit (para. [0014]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine NGUYEN et al and Meissner's teachings as above so that the reservoir can be fluidly coupled to each tubular segment, and the plurality of valves, wherein each valve is actuatable to permit or block flow (one way check flow) from the reservoir to a respective one of the tubular segments, for substantially the same reasons/rational as discussed above.
Regarding claim 4, Ekola et al discloses wherein each valve is actuatable independently of the others of the valves (via one way check valves), in order to eliminate any possibility of the cleaning liquid fluid being pumped into the fluid line (26b) (i.e., the air line conduit), as well as to prevent air from being pumped into the liquid fluid line (26a) (para. [0024]).
Furthermore, valves are conventionally/fundamentally well known in the art for an obvious reason of permitting or blocking flow of either liquid substance or gaseous substance.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize, wherein each valve is actuatable independently of the others of the valves in order to permitting or blocking flow of either liquid substance or gaseous substance.
Regarding claim 5, Ekola et al in view of Nguyen et al and Meissner teaches supplying fluid from the reservoir to the tubular segments as discussed above with respect to claim 3.
Furthermore, Nguyen et al teaches:
the plurality of at least three tubular segments (106, 108, 106, 108) fixed relative to the sensor window, each tubular segment elongated circumferentially relative to an axis; (para. [0007], [0030]); and
wherein the tubular segments (106, 108, 106) collectively form a ring like manner (see Fig. 3) substantially centered around the axis as discussed above.
Moreover, Nguyen et al teaches the tube (100) including an inlet (102) fluidly coupled to drain hole (22) and an outlet (104) fluidly coupled to a pump (24), so that the fluid, e.g., a disinfectant, such as CIDEX® OPA Solution, introduced or within basin (20) may flow out of drain hole (22) and through tube to the pump (paras. [0026-0027]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize the sensor apparatus further comprising two pumps arranged in series (as an alternative design preference/choice) to supply fluid from the reservoir to the tubular segments.

Regarding claim 7, Nguyen et al teaches, wherein each tubular segment (106, 108) is fluidly connected from the other tubular segments (Fig. 3)
each tubular segment includes (106, 108, 106) at least one first nozzle (110) and at least one second nozzle (110) (Fig. 4) (paras. [0007], [0028-0034]), 
wherein each tubular segment includes a lower piece and an upper piece, each lower piece defines a channel extending circumferentially around the axis, and each upper piece encloses the channel (Figs. 3-4; para. [0030]).
Regarding claim 8, Nguyen et al teaches, wherein the upper pieces include the first nozzles (110) and the second nozzles (110) (Fig. 4) (paras. [0007], [0028], [0030-0034]).
Regarding claim 9, Nguyen et al teaches, wherein each lower piece includes an inlet (102) (paras. [0005], [0009], [0026-0031]).
Regarding claim 10, Ekola et al discloses a sensor apparatus comprising:
a cylindrical sensor window (38) defining an axis (Fig. 2, paras. [0016-0018]); 
a plurality of nozzles (54) relative to the sensor window (para. [0054]);
wherein the first nozzles (54) each have a direction of discharge in a radially inward and axial direction forming a first angle with the axis, and
the second nozzles each (54) have a direction of discharge in a radially inward and axial direction forming a second angle with the axis as discussed above.
 Furthermore, Nguyen et al teaches, wherein each lower piece includes an air-nozzle surface extending vertically (somewhat) parallel to the axis and circumferentially around the axis and disposed relative to the axis from the channel (see Fig. 3).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine Nguyen et al’s teachings as above so that each lower piece includes the air-nozzle surface extending vertically (somewhat) parallel to the axis and circumferentially around the axis and disposed radially inward relative to the axis from the channel (as a matter of alternate design preference/choice), for substantially the same reasons/rational as discussed above.
Regarding claim 11, Ekola et al discloses a sensor housing (10) including the sensor window, wherein the sensor housing and each air-nozzle surface (implicit) form an air nozzle.
 (Figs. 1-2, paras. [0016-0018]).
	Furthermore, as an additional support, Nguyen et al teaches, wherein each lower piece includes the air-nozzle surface extending vertically (somewhat) parallel to the axis and circumferentially around the axis and disposed relative to the axis from the channel (see Fig. 3).
Regarding claim 12, Ekola et al discloses, wherein the air nozzles are oriented to discharge across the sensor window (38) (Fig. 2, paras. [0016-0018]). 
Furthermore, Nguyen et al teaches, wherein the air nozzles are oriented to discharge (somewhat) parallel to the axis (Fig. 3).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize, wherein the air nozzles are oriented to discharge parallel to the axis (as an alternative design preference/choice) for substantially the same reasons/rational as discussed above and to supply fluid or gaseous substance from the reservoir to the tubular segments.
Regarding claim 13, Ekola et al discloses, wherein the first and second nozzles are substantially evenly spaced around the ring (Fig. 2).
Regarding claim 17, Ekola et al discloses a sensor housing (10) including the sensor window, and a housing to which the sensor housing are mounted (Figs. 1-2, paras. [0016-0018]).
Furthermore, NGUYEN et al teaches a sensor apparatus comprising:
a plurality of at least three tubular segments (106, 108, 106, 108) fixed relative to a sensor window, each tubular segment elongated circumferentially relative to an axis; (para. [0007], [0030]);
wherein the tubular segments (106, 108, 106) collectively form a ring like manner (see Fig. 3) substantially centered around the axis (Figs. 3-4; para. [0030]); and
each tubular segment includes (106, 108, 106) at least one first nozzle (110) and at least one second nozzle (110) (Fig. 4) (paras. [0007], [0028], [0030-0034]).
Moreover, NGUYEN et al teaches a sensor housing (30) including a housing to which the sensor housing and the tubular segments (as above) are mounted (Fig. 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine Nguyen et al’s teachings as above so that the sensor housing includes the sensor window, and the housing to which the sensor housing and the tubular segments are mounted for substantially the same reasons/rational as discussed above.



7.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ekola et al (20180134258 A1), Nguyen et al (2019/0388573 A1), and Meissner (2013/0233359 A1) as applied to claim 5 above, and further in view of Ferguson et al (2002/0069916 A1).
Regarding claim 6, the combination of cited references as above does not seem to particularly disclose, a computer in communication with the valves and with the pumps, wherein the computer is programmed to activate one of the two pumps when the number of the valves that are open is below a threshold, and to activate both of the two pumps when the number of the valves that are open is at or above the threshold. 
However, Ekola et al discloses a computer in communication with the valves (as below), wherein the computer is programmed to execute all of the method as discussed above (para. [0032]), and the reservoir is fluidly coupled to each nozzles, and the plurality of valves (59, 59), wherein a method in which each valve is actuatable to permit or block flow (one way check flow) from the reservoir to a respective one of the nozzles (abs.; para. [0024]).
 Furthermore, Nguyen et al teaches the tube (100) including an inlet (102) fluidly coupled to drain hole (22) and an outlet (104) fluidly coupled to a pump (24), so that the fluid, e.g., a disinfectant, such as CIDEX® OPA Solution, introduced or within basin (20) may flow out of drain hole (22) and through tube to the pump (paras. [0026-0027]).
Moreover, Ferguson et al teaches system for determining a valve status comprising:
wherein a valve status is determined in light of an actual fluid value, expected fluid value, and determined error threshold, wherein the actual fluid value is compared with the expected fluid value. If the difference between the two values is greater than the error threshold, then a valve malfunction may be determined to exist, so that, if the sensed pressure is not within (could be greater or less) the error threshold of the expected fluid pressure, then the valve malfunction may be determined to exist, wherein the valve status may include a good and a failed (or malfunctioned) status and If the valve status is considered to be failed, then, depending on the implementation, the fluid circuit (102) may be shut down (e.g., if one of the proportional control valves (108a, 108b) fails, the override valve (122) may be activated in a manner disabling any fluid flow through either valve (108a, 108b), thereby stopping fluid flow to either of the pumps (104a, 104b) or the motor (106a, 106b), thereby stopping motion of the machine) (para. [0023]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine Nguyen et al and Ferguson et al's teachings as above so that the computer is programmed to activate one of the two pumps when the number of the valves that are open is below the threshold, and to activate both of the two pumps when the number of the valves that are open is at or above the threshold, thereby controlling the fluid flow to any one of the plurality of pumps or the motor, so as to prevent/stop a motion of such as the sensor assembly.

8.	Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ekola et al (20180134258 A1), NGUYEN et al (2019/0388573 A1), and Meissner (2013/0233359 A1) as applied to claim 1 above, and further in view of Wilger (2015/0115058 A1).
Regarding claim 14, the combination of cited references as above does not seem to particularly disclose, wherein the first and second nozzles are shaped to spray fluid in a flat-fan pattern.
However, Wilger teaches sprayer nozzle system comprising a first and a second nozzles that are shaped to spray fluid in a flat-fan pattern and varying the dispensing rate of the first and second nozzles, wherein the first and second nozzles are oriented such that spray patterns dispensed thereby do not intersect (abs.; paras. [0003-0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine Wilger's teachings as above so that the first and second nozzles are shaped to spray fluid in the flat-fan pattern and varying the dispensing rate of the first and second nozzles, wherein the first and second nozzles are oriented such that spray patterns dispensed thereby do not intersect.

9.	Claims 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ekola et al (20180134258 A1), NGUYEN et al (2019/0388573 A1), and Meissner (2013/0233359 A1) as applied to claim 1 above, and further in view of Baur et al (2018/0320292 A1).
Regarding claim 15, Ekola et al discloses a sensor apparatus comprising:
the plurality of nozzles (54) relative to the sensor window (para. [0054]) as discussed above.
The combination of cited references as above does not seem to particularly disclose, wherein the first and second nozzles each include a flat deflection surface and an outlet directed at the respective deflection surface.


However, Baur et al teaches spray nozzle system comprising a nozzle including a flat deflection surface (flat notch bottom, see Fig. 1, a white rectangle) and an outlet (of the nozzle) (6) directed at the respective deflection surface, in order to enable a high degree of spinning stability and reduce negative influences on yarn quality (abs.; para. [0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine Baur et al's teaching as above so that the first and second nozzles each include the flat deflection surface and the outlet (of the nozzle) directed at the respective deflection surface, in order to enable a high degree of spinning stability and reduce negative influences on yarn quality.
Regarding claim 16, Baur et al teaches the deflection surfaces of the nozzle as discussed above.
Furthermore, Nguyen et al teaches a sensor apparatus comprising:
a plurality of at least three tubular segments (106, 108, 106, 108) fixed relative to a sensor window, each tubular segment elongated circumferentially relative to an axis; (para. [0007], [0030]);
wherein the tubular segments (106, 108, 106) collectively form a ring like manner (see Fig. 3) substantially centered around the axis (Figs. 3-4; para. [0030]); and
each tubular segment includes (106, 108, 106) at least one first nozzle (110) and at least one second nozzle (110) (Fig. 4) (paras. [0007], [0028], [0030-0034]),
wherein the nozzles (110) may be provided in various orientations relative to the tube (100) including the tubular segments, wherein the nozzles may be oriented such that its polar angle to the reference line is between about thirty and forty-five degrees and its azimuthal angle about that reference line is between about thirty and forty-five degrees, and optimal angles of nozzle (110) may vary, wherein it should be understood that the polar angles of nozzle may range from approximately zero to approximately ninety degrees and that the azimuthal angle may also range from approximately zero to approximately ninety degrees, so that in those instances where the polar angle is between about zero degrees and fifteen degrees from the reference line, fluid introduced through nozzles (110) may impinge directly upon an insertion tube, which may also assist in removal of bioburdens therefrom, so that fluid may be delivered into the tube (100) through the nozzle, which may be oriented in various orientations, and energy of the flow within the tube may be increased by introduction of fluid through the nozzles, which may additionally move the endoscope within the tube (para. [0033]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor apparatus/method as taught by Ekola et al to incorporate/combine Nguyen et al’s teachings as above so that the deflection surfaces of the first nozzles each define the first angle with the axis, and the deflection surfaces of the second nozzles each define the second angle with the axis for substantially the same reasons/rational as discussed above.

Conclusion 
10. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Cameron, III et al (6,206,014 B1), Automated system for rinsing a fluid line of medical system.
B)	MacLean-Blevins et al (2019/0118202 A1), Spray apparatus with flow tub assembly.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN S AN/Primary Examiner, Art Unit 2483